Citation Nr: 1828220	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  16-34 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel









INTRODUCTION

The Veteran had active military service from May 1966 to May 1969.  He died in February 2015 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to accrued benefits has been raised by the appellant, including in June 2015 and February 2016.  Because the RO has yet to issue a rating decision on the issue of entitlement to accrued benefits with regard to the pending claims, the Board does not have jurisdiction, and the issue is referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9 (b).  See also January 2016 Report of General Information.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran died in February 2015.  The death certificate lists the immediate cause of death as colon cancer and no contributory causes are listed.

2.  During the Veteran's lifetime, service connection was established for posttraumatic stress disorder (PTSD), diabetes mellitus, type II, diabetic neuropathy associated with diabetes mellitus, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, bilateral hearing loss, tinnitus and tonsillitis.

3.  The Veteran's service-connected disabilities did not, singly or jointly with another disability, cause or contribute to cause the Veteran's death, and the cause of death is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Laws and Regulations

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; combine to cause death; or aid or lend assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

II.  Analysis

The appellant seeks entitlement to service connection for the cause of the Veteran's death.

The record shows the Veteran was diagnosed with colon cancer in approximately May 2010.  He received treatment for such until his death in February 2015.  An August 2014 statement submitted by the Veteran indicated he was in the end stages of colon cancer and bedridden.  The Veteran's death certificate reflects that the sole cause of his death was colon cancer.

The Board notes that a February 2016 medical note was received from Dr. J.J.  The physician indicated the Veteran was re-evaluated and he presented with an obstructed prostate.  He indicated the Veteran was prescribed Flomax and noted better voiding.  The physician's note is of no probative value in determining whether the Veteran's colon cancer was in any way related to service, any event of service, or to any service-connected disability.  In fact, the note does not address the colon cancer which caused his death or any of his service-connected disabilities.  Additionally, the Board notes no other medical or lay evidence was submitted supporting a causal link between the Veteran's death, his period of active service or any service-connected disorder.  

As such, the Board finds the Veteran's service-connected disabilities did not cause or contribute substantially or materially to his colon cancer, which caused his death.  Further, his colon cancer did not its onset during service.  Nor is there probative and persuasive evidence suggestive of a link between the Veteran's colon cancer, which led to his death, and service or any service-connected disability.

The Board acknowledges the appellant's claim and is sympathetic to her, as the Veteran served honorably and did die from colon cancer.  However, as there is no evidence in support of a connection between the Veteran's service or his service-connected disabilities and colon cancer, the claim must be denied.  Thus, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  As such, service connection for cause of death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


